Mr. PRESIDING JUSTICE MILLS delivered the opinion of the court: We deal here with the doctrine of waiver. Can it be applied in a juvenile case? Of course. We affirm. On December 15, 1978, the minor was found guilty of escape, was adjudicated a delinquent, and declared a ward of the court. On December 21,1978, he was committed to the Department of Corrections. The minor now appeals, claiming that he has been denied equal protection under the Illinois and United States constitutions because he faces a possible 5-year commitment with the Department of Corrections for an offense which — had it been committed by an adult — would have been punishable by a maximum sentence of 364 days. However, the argument advanced on appeal was never presented to the trial court — not by pleading, not by objection, not by post-trial motion. In our recent decision of In re F.L.W. (1979), 73 Ill. App. 3d 355, 391 N.E.2d 1070, we held that the same argument presented here was waived by a failure to raise it in the trial court. See also People v. Amerman (1971), 50 Ill. 2d 196, 279 N.E.2d 353; People v. Pickett (1973), 54 Ill. 2d 280, 296 N.E.2d 856. Since the only issue raised on appeal has not been properly preserved, it was waived. Affirmed. TRAPP, J., concurs.